DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 9-12, and 14-18 have been considered but are moot in view of the new ground(s) of rejection set forth. 

Applicant's arguments filed April 14, 2022 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of amended claim 1 under 35 U.S.C. § 103, the examiner respectfully disagrees with applicants remarks with respect to the teachings of Lei et al. US (2020/0044780). For example, the applicant argues that Lei does not teach the newly amended claim features in claim 1 of “wherein the feedback message is common downlink control information (DCI), and wherein the common DCI is DCI specific to a plurality of terminal devices, and one piece of common DCI includes information specific to the plurality of terminal devices”.

For example Lei discloses the claim features of “wherein the feedback message is common downlink control information (DCI)”, (Lei, see Para [0011] i.e., In some configurations, for HARQ-ACK signaled to a UE for UL grant-free transmitted PUSCH, a PHICH channel may be used to indicate an ACK or NACK corresponding to a received PUSCH. However, in such configurations, the PHICH channel may impact a PDCCH channel, such as by reducing its capacity and reliability. In certain configurations, common DCI (i.e., “feedback message”) may be used to indicate ACK/NACK (i.e., “feedback”) to multiple UEs and each field in the DCI may be preassigned via RRC signaling to a specific UE & [0062-0063] i.e., common DCI used for indicating HARQ-ACK)

“and wherein the common DCI is DCI specific to a plurality of terminal devices”, (Lei, see Para’s [0011] i.e., In certain configurations, common DCI may be used to indicate ACK/NACK to multiple UEs (i.e., the DCI is specific to a plurality of UE’s) and each field in the DCI may be preassigned via RRC signaling to a specific UE (i.e., the DCI is specific to a plurality of UE’s) & [0062-0063] i.e., common DCI used for indicating HARQ-ACK)

“and one piece of common DCI includes information specific to the plurality of terminal devices” (Lei, see Para’s [0011] i.e., In some configurations, for HARQ-ACK signaled to a UE for UL grant-free transmitted PUSCH, a PHICH channel may be used to indicate an ACK or NACK corresponding to a received PUSCH. However, in such configurations, the PHICH channel may impact a PDCCH channel, such as by reducing its capacity and reliability. In certain configurations, common DCI (i.e., “one piece of common DCI”) may be used to indicate ACK/NACK (i.e., “information”) to multiple UEs and each field in the DCI may be preassigned via RRC signaling to a specific UE (i.e., HARQ-ACK information included in the common DCI is information specific to the plurality of UEs) & [0062-0063] i.e., common DCI used for indicating HARQ-ACK). 

The applicant argues (Para’s [0011] & [0062-0063]) in the teachings of Lei and states that Lei describes that the “common DCI may be used to indicate ACK/NACK to multiple UEs and each field in the DCI may be preassigned via RRC signaling to a specific UE” (i.e., Lei, Para [0011]). The applicant further argues (Para’s [0062] and [0063]) of the teachings of Lei. The applicant then states (i.e., Pg. 12 of the remarks) that “Thus, although Lei describes common DCI used to indicate ack/nack, Lei assigns fields to specific UEs (i.e., Lei, Para’s [0011] & [0062-0063]). This pre-assignment is not the same as “the common DCI is DCI specific to a plurality of terminal devices, and one piece of common DCI includes information specific to the plurality of terminal devices” (i.e., Pg. 12 of the remarks). However the examiner respectfully disagrees. 

With respect to the claim limitation of “the common DCI is DCI specific to a plurality of terminal devices” Lei discloses the common DCI is DCI specific to a plurality of terminal devices (see Para’s [0011] i.e., In certain configurations, common DCI may be used to indicate ACK/NACK to multiple UEs (i.e., the DCI is specific to a plurality of UE’s) and each field in the DCI may be preassigned via RRC signaling to a specific UE (i.e., the DCI is specific to a plurality of UE’s) & [0062-0063] i.e., common DCI used for indicating HARQ-ACK). The common DCI is downlink control information (DCI) that includes ack/nack specific to a plurality of UEs as disclosed in (Para [0011]) of Lei.  

In regards to the claim limitation of “and one piece of common DCI includes information specific to the plurality of terminal devices”. The interpretation of “one piece of common DCI” is interpreted by the examiner as the entire common DCI being a piece or whole piece. That is the entire or whole common DCI disclosed in (Para [0011]) of Lei may be interpreted as “one piece” of common DCI that includes information specific to the plurality of terminal devices (Lei, see Para’s [0011] i.e., In some configurations, for HARQ-ACK signaled to a UE for UL grant-free transmitted PUSCH, a PHICH channel may be used to indicate an ACK or NACK corresponding to a received PUSCH. However, in such configurations, the PHICH channel may impact a PDCCH channel, such as by reducing its capacity and reliability. In certain configurations, common DCI (i.e., “one piece of common DCI”) may be used to indicate ACK/NACK (i.e., “information”) to multiple UEs and each field in the DCI may be preassigned via RRC signaling to a specific UE (i.e., HARQ-ACK information included in the common DCI is information specific to the plurality of UEs) & [0062-0063] i.e., common DCI used for indicating HARQ-ACK). The HARQ-ACK information included in the common DCI such as the ack/nack information, is information included in the common DCI that is specific to the plurality of terminal devices or UEs (Lei, see Para [0011]). For the reasons explained, Lei does disclose the claim limitation in amended claim 1 of “and one piece of common DCI includes information specific to the plurality of terminal devices”. Independent claims 7 and 14 which include similar features as independent claim 1, are also rejected by the teachings of Lei for the same reasons explained for independent claim 1.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4, 7-9, 11, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TANG US (2020/0374086) in view of Tang US (2021/0235479), further in view of Zhang et al. US (2021/0281367), and further in view of Lei et al. US (2020/0044780).

Regarding Claim 1, TANG discloses a data transmission feedback method (see Para [0001] i.e., ACK/NACK information feedback method), comprising: sending, by a network device (see Fig. 6 i.e., Network side device 600), feedback configuration information to a terminal device (see Fig. 5 & Fig. 7 i.e., Terminal device 700), (see Para’s [0008] i.e., position information (i.e., “feedback configuration information”) of the ACK/NACK information corresponding to the uplink data, [0009-0010] i.e., The position information (i.e., “feedback configuration information”) may indicate a position of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence, [0011-0013] i.e., The position information may directly indicate the position of the ACK/NACK information, so that the terminal device may directly determine the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the position information, [0029-0030], [0088-0089], [0091] i.e., The terminal device directly determines the position information of the ACK/NACK information corresponding to the uplink data according to indication information sent by the network side device. The indication information may be sent by the network side device before the first DCI is sent or at the same time when the first DCI is sent. In addition, the indication information may directly indicate the position information of the ACK/NACK information corresponding to the uplink data…and the terminal device, after receiving the indication information, may directly determine the position information of the corresponding ACK/NACK information & [0092] i.e., The indication information may be carried in RRC signaling). 

wherein the feedback configuration information indicates a configuration of feedback information specific to uplink data of the terminal device; (see Para [0088] i.e., the terminal device determines position information of the ACK/NACK information (i.e., “configuration of feedback information”) corresponding to the uplink data; and the terminal device determines the ACK/NACK information corresponding to the uplink data according to the position information, [0089] i.e., position information of the ACK/NACK information determined by the terminal device, & [0091] i.e., The terminal device directly determines the position information of the ACK/NACK information corresponding to the uplink data according to indication information sent by the network side device. The indication information may be sent by the network side device before the first DCI is sent or at the same time when the first DCI is sent. In addition, the indication information may directly indicate the position information of the ACK/NACK information corresponding to the uplink data…and the terminal device, after receiving the indication information, may directly determine the position information of the corresponding ACK/NACK information).

wherein the feedback configuration information comprises a quantity of bits occupied by the feedback information in the feedback message (see Fig.’s 2-3 & Para’s [0017] i.e., a number of bits contained in the ACK/NACK information corresponding to the uplink data, [0018] i.e., a number of bits in the ACK/NACK information corresponding to the uplink data may be determined, [0019] i.e., a number of bits contained in the ACK/NACK information corresponding to the uplink data may be preset, [0034-0035], [0074], [0096] i.e., the terminal device may determine the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the index and the number of bits in the ACK/NACK information occupied by each terminal device, [0097-0099] i.e., the number of bits occupied by each piece of ACK/NACK information is 2, [0102-0103], [0129-0130] i.e., The number of bits in each piece of ACK/NACK information is 2, & [0156])

and a location index of the feedback information in the feedback message (see Fig.’s 2-3 & Para’s [0016] i.e., when the position information is an index (i.e., “location index”) of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence, the terminal device determines the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the index (i.e., “location index”), [0091], [0096] i.e., when the position information is the index (i.e., “location index”) of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence (that is, the position information indicates a position of the ACK/NACK information corresponding to the uplink data in the multiple pieces of ACK/NACK information in the ACK/NACK information sequence), the terminal device may determine the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the index (i.e., “location index”) and the number of bits in the ACK/NACK information occupied by each terminal device, [0097-0099], [0132] i.e., The network side device may indicate an index value m of the ACK/NACK information corresponding to the uplink data sent by each terminal device in the ACK/NACK information sequence in advance through high-layer signaling (for example, RRC signaling) to enable each terminal device to determine the ACK/NACK information corresponding to the terminal device itself in the ACK/NACK information sequence according to the index value m, & [0153-0154])

and the location index represents a start bit location of the feedback information of the terminal device in the feedback message (see Fig.’s 2-3 & Para [0017] i.e., the operation that the terminal device determines the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the position information may include that: when the position information is an index of a first bit (i.e., “start bit location”) of the ACK/NACK information corresponding to the uplink data in all bits of the ACK/NACK information sequence, the terminal device determines the first bit of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the index, [0096-0097] i.e., the index (i.e., “location index”) of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence is N. Then, the terminal after receiving the ACK/NACK information sequence, sequences the multiple pieces of ACK/NACK information by taking 2 bits as a piece of ACK/NACK information, determines the Nth (i.e., “start bit location”) ACK/NACK information in the multiple pieces of ACK/NACK information as target ACK/NACK information and determines the target ACK/NACK information as the ACK/NACK information corresponding to the uplink data, [0098-0099] i.e., when the position information is an index of a first bit (i.e., “start bit location”) of the ACK/NACK information corresponding to the uplink data in all bits of the ACK/NACK information sequence, the terminal device may determine the first bit (i.e., “start bit location”) of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the index & [0153-0154])

receiving, by the network device (see Fig. 6 i.e., Network side device 600), the uplink data from the terminal device; (see Fig. 1 i.e., Step 110 & Fig. 4 i.e., step 210 Receive, by a network side device, uplink data sent by a terminal device & Para’s [0066] & [0110] i.e., In block 210, a network side device receives uplink data sent by a terminal device) 

and sending, by the network device, a feedback message (see Fig. 4 i.e., step 230 & Para’s [0068-0069] i.e., first DCI including the ACK/NACK information corresponding to the uplink data & [0112]) based on the configuration of the feedback information specific to the uplink data of the terminal device, (see Para’s [0004] i.e., the first DCI including ACK/NACK information corresponding to the uplink data…and the terminal device determines the ACK/NACK information corresponding to the uplink data according to the first DCI, [0006-0008], [0068-0069] i.e., the terminal device receives first DCI sent by the network side device, the first DCI including the ACK/NACK information corresponding to the uplink data…the ACK/NACK information is carried in the DCI (i.e., “feedback message”) & [0071-0073] i.e., It is to be understood that the ACK/NACK information (i.e., “feedback information”) in the embodiments of the present disclosure may be information for feedback about whether the network side device correctly detects the uplink data sent by the terminal device or not. The ACK/NACK information may specifically be ACK information or NACK information (i.e., “feedback information”). The ACK information indicates that the network side device correctly detects the uplink data sent by the terminal device. The NACK information indicates that the network side device does not correctly detect the uplink data sent by the terminal device & [0088-0089] i.e., the terminal device determines position information of the ACK/NACK information corresponding to the uplink data; and the terminal device determines the ACK/NACK information corresponding to the uplink data according to the position information,)  

wherein the feedback message carries the feedback information to the uplink data, (see Para’s [0004] i.e., the first DCI including ACK/NACK information corresponding to the uplink data…and the terminal device determines the ACK/NACK information corresponding to the uplink data according to the first DCI, [0006-0008], [0068-0069] i.e., the terminal device receives first DCI sent by the network side device, the first DCI including the ACK/NACK information corresponding to the uplink data…the ACK/NACK information is carried in the DCI (i.e., “feedback message”) & [0071-0073] i.e., It is to be understood that the ACK/NACK information (i.e., “feedback information”) in the embodiments of the present disclosure may be information for feedback about whether the network side device correctly detects the uplink data sent by the terminal device or not. The ACK/NACK information may specifically be ACK information or NACK information (i.e., “feedback information”). The ACK information indicates that the network side device correctly detects the uplink data sent by the terminal device. The NACK information indicates that the network side device does not correctly detect the uplink data sent by the terminal device)  

Tang does not disclose wherein the feedback configuration information further comprises a feedback time interval of the feedback information, wherein the feedback time interval represents a time interval between sending the uplink data and receiving the feedback information by the terminal device. However the claim features would be rendered obvious in view of Tang US (2021/0235479).

Tang discloses sending, by a network device (see Fig. 2, Network Device 20), feedback configuration information (see Fig. 2 i.e., DCI) to a terminal device (see Fig. 2 i.e., Terminal Device 10) which comprises a feedback time interval of the feedback information, (see Para’s [0015] i.e., control information in the DCI, [0016] i.e., the control information field may include at least one of the following: a control information filed configured to indicate an Acknowledgement (ACK)/Negative Acknowledgement (NACK) feedback timing (i.e., “feedback time interval”) & [0017] i.e., the control information field configured to indicate the ACK/NACK feedback timing indicates a timing relationship between data transmission and corresponding ACK/NACK feedback, for example, a subframe number offset between a subframe for data transmission and a subframe for corresponding ACK/NACK feedback)

wherein the feedback time interval (see Para’s [0016-0017] i.e., ACK/NACK feedback timing) represents a time interval between sending the uplink data (see Fig. 4, step 262 i.e., terminal device transmits uplink data according to received DCI) and receiving the feedback information by the terminal device (see Fig.’s 2 & 4 i.e., uplink embodiment  Para [0017] i.e., the control information field configured to indicate the ACK/NACK feedback timing indicates a timing relationship between data transmission (i.e., uplink data transmission by terminal device 10) and corresponding ACK/NACK feedback (i.e., received feedback by terminal device based on uplink transmission), for example, a subframe number offset between a subframe for data transmission and a subframe for corresponding ACK/NACK feedback (i.e., received feedback by terminal device based on uplink transmission) & [0082-0084] i.e., Alternatively, operations 251 and 261 may further be replaced with operations 252 and 262 in Fig. 4…In 262, the terminal device 10 sends the data to the network device 20 according to the content of the control information in the detected DCI configured to schedule the data & [0085] i.e., If the data to be transmitted is the uplink data, the terminal device 10 sends the data to the network device 20, the DCI is DCI configured to schedule the uplink data, and the network device 20 receives the data sent by the terminal device 10, that is, operations 262 and 252 are executed). 

(Tang suggest the control information indicating the ACK/NACK feedback timing which indicates a timing relationship between data transmission and corresponding ACK/NACK feedback is sent to the terminal so that the terminal can know when the corresponding feedback will be received according to the subframe number offset (see Para [0017])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the feedback configuration information sent to the terminal device for determining the configuration of the feedback information specific to uplink data of the terminal device as disclosed in Tang (‘086) to further comprise the feedback time interval of the feedback information comprised in the feedback configuration sent to the terminal from a network device as disclosed in Tang (‘479) because the motivation lies in Tang that the control information indicating the ACK/NACK feedback timing which indicates a timing relationship between data transmission and corresponding ACK/NACK feedback is sent to the terminal so that the terminal can know when the corresponding feedback will be received according to the subframe number offset for successfully receiving the uplink feedback information. 

While the combination of Tang (‘086) in view of Tang (‘479) discloses the feedback configuration information comprises a quantity of bits occupied by the feedback information in the feedback message (Tang (‘086), see Para’s [0017] i.e., a number of bits contained in the ACK/NACK information corresponding to the uplink data, [0018] i.e., a number of bits in the ACK/NACK information corresponding to the uplink data may be determined, [0019] i.e., a number of bits contained in the ACK/NACK information corresponding to the uplink data may be preset, [0034-0035], [0074], [0096-0099] i.e., the number of bits occupied by each piece of ACK/NACK information is 2, [0102-0103], [0129-0130], & [0156]), the combination of  Tang (‘086) in view of Tang (‘479) does not disclose sending feedback configuration information to the terminal device that comprises the quantity of bits occupied by the feedback information. However the claim feature would be rendered obvious in view of Zhang et al. US (2021/0281367).

Zhang discloses sending feedback configuration information to a terminal device that comprises the quantity of bits occupied by the feedback information (see Para’s [0115] i.e., ACK/NACK feedback schemes with different ACK/NACK bit number, [0106-0109] i.e., The acknowledge bits may be transmitted to a base station. However, although the method has been described with respect to downlink (DL), it would also be suitable for use in uplink, [0118] i.e., A UE may receive from a base station, the information comprising an indication of the total number of acknowledgement bits (i.e., “quantity of bits”), ACK/NACK feedback bits, for a feedback instance, [0119-0120], [0144-0150] i.e., eNB indicates total ACK/NACK bit number, [0156], & [0158] i.e., Although the proposed scheme is described from the view of downlink, it can also be used for uplink).

(Zhang suggests the quantity of bits occupied by the feedback information which may be used for uplink data transmission (see Para’s [0109] i.e., the method may be suitable for use in uplink (UL) & [0158]) is indicated to the user equipment in order for the UE to have knowledge of the quantity of bits used for the ACK/NACK feedback instance, (see Para [0118-0120], [0145-0150], & [0156])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the feedback configuration information comprising a quantity of bits occupied by the feedback information in the feedback message in order for the terminal device to determine its respective ACK/NACK feedback information configuration corresponding to the uplink data of the terminal device as disclosed in Tang (‘086) in view of Tang (‘479) to be sent or indicated to the UE based on the teachings of Zhang who discloses sending feedback configuration information to a terminal device that comprises the quantity of bits occupied by the feedback information because the motivation lies in Zhang that the quantity of bits occupied by the feedback information is indicated to the user equipment in order for the UE to have knowledge of the quantity of bits that will be used for the ACK/NACK feedback instance which may be for uplink transmission in order to successfully receive the feedback information. 

While Tang (‘086) discloses wherein the feedback message is DCI for multiple terminal devices, (see Para’s [0075] i.e., the first DCI may…alternatively include an ACK/NACK information sequence formed by multiple pieces of ACK/NACK information & [0078] i.e., the multiple pieces of ACK/NACK information in the ACK/NACK information sequence may correspond to uplink data transmission of multiple terminal devices), the combination of Tang (‘086) in view of Tang (‘479), and further in view of Zhang does not disclose the claim features of wherein the feedback message is common downlink control information (DCI), and wherein the common DCI is DCI specific to a plurality of terminal devices, and one piece of common DCI includes information specific to the plurality of terminal devices. However the claim features would be rendered obvious in view of Lei et al. US (2020/0044780).

Lei discloses wherein the feedback message is common downlink control information (DCI), (see Para [0011] i.e., In some configurations, for HARQ-ACK signaled to a UE for UL grant-free transmitted PUSCH, a PHICH channel may be used to indicate an ACK or NACK corresponding to a received PUSCH. However, in such configurations, the PHICH channel may impact a PDCCH channel, such as by reducing its capacity and reliability. In certain configurations, common DCI (i.e., “feedback message”) may be used to indicate ACK/NACK (i.e., “feedback”) to multiple UEs and each field in the DCI may be preassigned via RRC signaling to a specific UE & [0062-0063] i.e., common DCI used for indicating HARQ-ACK)

and wherein the common DCI is DCI specific to a plurality of terminal devices, (see Para’s [0011] i.e., In certain configurations, common DCI may be used to indicate ACK/NACK to multiple UEs (i.e., the DCI is specific to a plurality of UE’s) and each field in the DCI may be preassigned via RRC signaling to a specific UE (i.e., the DCI is specific to a plurality of UE’s) & [0062-0063] i.e., common DCI used for indicating HARQ-ACK)

and one piece of common DCI includes information specific to the plurality of terminal devices (see Para’s [0011] i.e., In some configurations, for HARQ-ACK signaled to a UE for UL grant-free transmitted PUSCH, a PHICH channel may be used to indicate an ACK or NACK corresponding to a received PUSCH. However, in such configurations, the PHICH channel may impact a PDCCH channel, such as by reducing its capacity and reliability. In certain configurations, common DCI (i.e., “one piece of common DCI”) may be used to indicate ACK/NACK (i.e., “information”) to multiple UEs and each field in the DCI may be preassigned via RRC signaling to a specific UE (i.e., HARQ-ACK information included in the common DCI is information specific to the plurality of UEs) & [0062-0063] i.e., common DCI used for indicating HARQ-ACK). 

(LEI suggests the ACK or NACK is signaled to the UE using the common DCI configuration for UL grant-free transmitted PUSCH (i.e., “uplink data”) corresponding to a received PUSCH (see Para [0011]) instead of using the PHICH channel which may impact a PDCCH channel, such as by reducing its capacity and reliability (see Para [0011])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the feedback message which is DCI for multiple terminal devices as disclosed in TANG in view of Tang, and further in view of Zhang to be common DCI as disclosed in the teachings of LEI who discloses common DCI may be used to indicate ACK/NACK to multiple UEs for uplink communications received in PUSCH because the motivation lies in LEI for using common DCI instead of using the PHICH channel which may impact a PDCCH channel, such as by reducing its capacity and reliability, thus resulting in maintaining reliability in the PDCCH channel.

Regarding Claim 2, TANG (‘086)  discloses the method according to claim 1, wherein the sending, by network device, feedback configuration information to terminal device comprises: sending, by the network device to the terminal device, higher layer signaling that carries the feedback configuration information, (see Para’s [0010-0011] i.e., indication information (i.e., includes “feedback configuration information”), [0012] i.e., the indication information may be carried in Radio Resource Control (RRC) signaling (i.e., “higher layer signaling”), [0030], [0091-0092] i.e., The indication may be carried in RRC signaling & [0132] i.e., high-layer signaling (for example, RRC signaling) & [0150-0151]).  

Regarding Claim 4, TANG (‘086)  discloses the method according to claim 1, wherein the sending, by network device, feedback configuration information to terminal device comprises: sending, by the network device to the terminal device, downlink control information DCI that carries the feedback configuration information, (see Para’s [0091-0092] i.e., The indication information may be carried in…second DCI sent to the terminal device by the network side device & [0150-0151] i.e., the indication information is carried in second DCI sent to the terminal device by the network side device).  

Regarding Claim 7, TANG discloses: A data transmission apparatus (see Fig. 5 & Fig. 7 i.e., Terminal device 700), comprising: a transceiver (see Fig. 7 i.e., transceiver 720 & Para’s [0177-0178]) configured to: receive feedback configuration information from a network device, (see Para’s [0008] i.e., position information (i.e., “feedback configuration information”) of the ACK/NACK information corresponding to the uplink data, [0009-0010] i.e., The position information (i.e., “feedback configuration information”) may indicate a position of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence, [0011-0013] i.e., The position information may directly indicate the position of the ACK/NACK information, so that the terminal device may directly determine the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the position information, [0029-0030], [0088-0089] i.e., the terminal device determines position information of the ACK/NACK information corresponding to the uplink data, [0091] i.e., The terminal device directly determines the position information of the ACK/NACK information corresponding to the uplink data according to indication information sent by the network side device. The indication information may be sent by the network side device before the first DCI is sent or at the same time when the first DCI is sent. In addition, the indication information may directly indicate the position information of the ACK/NACK information corresponding to the uplink data…and the terminal device, after receiving the indication information, may directly determine the position information of the corresponding ACK/NACK information & [0092] i.e., The indication information may be carried in RRC signaling). 

wherein the feedback configuration information indicates a configuration of feedback information specific to uplink data of a terminal device (see Para [0088] i.e., the terminal device determines position information of the ACK/NACK information (i.e., “configuration of feedback information”) corresponding to the uplink data; and the terminal device determines the ACK/NACK information corresponding to the uplink data according to the position information, [0089] i.e., position information of the ACK/NACK information determined by the terminal device, & [0091] i.e., The terminal device directly determines the position information of the ACK/NACK information corresponding to the uplink data according to indication information sent by the network side device. The indication information may be sent by the network side device before the first DCI is sent or at the same time when the first DCI is sent. In addition, the indication information may directly indicate the position information of the ACK/NACK information corresponding to the uplink data…and the terminal device, after receiving the indication information, may directly determine the position information of the corresponding ACK/NACK information).
wherein the feedback configuration information comprises a quantity of bits occupied by the feedback information in the feedback message (see Fig.’s 2-3 & Para’s [0017] i.e., a number of bits contained in the ACK/NACK information corresponding to the uplink data, [0018] i.e., a number of bits in the ACK/NACK information corresponding to the uplink data may be determined, [0019] i.e., a number of bits contained in the ACK/NACK information corresponding to the uplink data may be preset, [0034-0035], [0074], [0096] i.e., the terminal device may determine the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the index and the number of bits in the ACK/NACK information occupied by each terminal device, [0097-0099] i.e., the number of bits occupied by each piece of ACK/NACK information is 2, [0102-0103], [0129-0130] i.e., The number of bits in each piece of ACK/NACK information is 2, & [0156])

and a location index of the feedback information in the feedback message (see Fig.’s 2-3 & Para’s [0016] i.e., when the position information is an index (i.e., “location index”) of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence, the terminal device determines the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the index (i.e., “location index”), [0091], [0096] i.e., when the position information is the index (i.e., “location index”) of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence (that is, the position information indicates a position of the ACK/NACK information corresponding to the uplink data in the multiple pieces of ACK/NACK information in the ACK/NACK information sequence), the terminal device may determine the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the index (i.e., “location index”) and the number of bits in the ACK/NACK information occupied by each terminal device, [0097-0099], [0132] i.e., The network side device may indicate an index value m of the ACK/NACK information corresponding to the uplink data sent by each terminal device in the ACK/NACK information sequence in advance through high-layer signaling (for example, RRC signaling) to enable each terminal device to determine the ACK/NACK information corresponding to the terminal device itself in the ACK/NACK information sequence according to the index value m, & [0153-0154])

and the location index represents a start bit location of the feedback information of the terminal device in the feedback message (see Fig.’s 2-3 & Para [0017] i.e., the operation that the terminal device determines the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the position information may include that: when the position information is an index of a first bit (i.e., “start bit location”) of the ACK/NACK information corresponding to the uplink data in all bits of the ACK/NACK information sequence, the terminal device determines the first bit of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the index, [0096-0097] i.e., the index (i.e., “location index”) of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence is N. Then, the terminal after receiving the ACK/NACK information sequence, sequences the multiple pieces of ACK/NACK information by taking 2 bits as a piece of ACK/NACK information, determines the Nth (i.e., “start bit location”) ACK/NACK information in the multiple pieces of ACK/NACK information as target ACK/NACK information and determines the target ACK/NACK information as the ACK/NACK information corresponding to the uplink data, [0098-0099] i.e., when the position information is an index of a first bit (i.e., “start bit location”) of the ACK/NACK information corresponding to the uplink data in all bits of the ACK/NACK information sequence, the terminal device may determine the first bit (i.e., “start bit location”) of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the index & [0153-0154])

and send the uplink data to the network device, (see Fig. 1 i.e., Step 110 i.e., Send, by a terminal device, uplink data to a network side device & Fig. 4 i.e., step 210 Receive, by a network side device, uplink data sent by a terminal device & Para’s [0066] i.e., In block 110, a terminal device sends uplink data to a network side device & [0110] i.e., In block 210, a network side device receives uplink data sent by a terminal device) 

and a processor (see Fig. 7 i.e., Processor 730), communicatively coupled with the transceiver (see Fig. 7 i.e., Transceiver 720), configured to determine, in a feedback message sent by the network device, (see Fig. 4 i.e., step 230 & Para’s [0068-0069] i.e., first DCI including the ACK/NACK information corresponding to the uplink data & [0112])

the feedback information to the uplink data based on the feedback configuration information, (see Para’s [0004] i.e., the first DCI including ACK/NACK information corresponding to the uplink data…and the terminal device determines the ACK/NACK information corresponding to the uplink data according to the first DCI, [0006-0008], [0068-0069] i.e., the terminal device receives first DCI sent by the network side device, the first DCI including the ACK/NACK information corresponding to the uplink data…the ACK/NACK information is carried in the DCI (i.e., “feedback message”), [0071-0073] i.e., It is to be understood that the ACK/NACK information (i.e., “feedback information”) in the embodiments of the present disclosure may be information for feedback about whether the network side device correctly detects the uplink data sent by the terminal device or not. The ACK/NACK information may specifically be ACK information or NACK information (i.e., “feedback information”). The ACK information indicates that the network side device correctly detects the uplink data sent by the terminal device. The NACK information indicates that the network side device does not correctly detect the uplink data sent by the terminal device & [0088-0089] i.e., the terminal device determines position information of the ACK/NACK information corresponding to the uplink data; and the terminal device determines the ACK/NACK information corresponding to the uplink data according to the position information & [0091])  

Tang does not disclose wherein the feedback configuration information further comprises a feedback time interval of the feedback information, wherein the feedback time interval represents a time interval between sending the uplink data and receiving the feedback information by the terminal device. However the claim features would be rendered obvious in view of Tang US (2021/0235479).

Tang discloses sending, by a network device (see Fig. 2, Network Device 20), feedback configuration information (see Fig. 2 i.e., DCI) to a terminal device (see Fig. 2 i.e., Terminal Device 10) which comprises a feedback time interval of the feedback information, (see Para’s [0015] i.e., control information in the DCI, [0016] i.e., the control information field may include at least one of the following: a control information filed configured to indicate an Acknowledgement (ACK)/Negative Acknowledgement (NACK) feedback timing (i.e., “feedback time interval”) & [0017] i.e., the control information field configured to indicate the ACK/NACK feedback timing indicates a timing relationship between data transmission and corresponding ACK/NACK feedback, for example, a subframe number offset between a subframe for data transmission and a subframe for corresponding ACK/NACK feedback)

wherein the feedback time interval (see Para’s [0016-0017] i.e., ACK/NACK feedback timing) represents a time interval between sending the uplink data (see Fig. 4, step 262 i.e., terminal device transmits uplink data according to received DCI) and receiving the feedback information by the terminal device (see Fig.’s 2 & 4 i.e., uplink embodiment  Para [0017] i.e., the control information field configured to indicate the ACK/NACK feedback timing indicates a timing relationship between data transmission (i.e., uplink data transmission by terminal device 10) and corresponding ACK/NACK feedback (i.e., received feedback by terminal device based on uplink transmission), for example, a subframe number offset between a subframe for data transmission and a subframe for corresponding ACK/NACK feedback (i.e., received feedback by terminal device based on uplink transmission) & [0082-0084] i.e., Alternatively, operations 251 and 261 may further be replaced with operations 252 and 262 in Fig. 4…In 262, the terminal device 10 sends the data to the network device 20 according to the content of the control information in the detected DCI configured to schedule the data & [0085] i.e., If the data to be transmitted is the uplink data, the terminal device 10 sends the data to the network device 20, the DCI is DCI configured to schedule the uplink data, and the network device 20 receives the data sent by the terminal device 10, that is, operations 262 and 252 are executed). 

(Tang suggest the control information indicating the ACK/NACK feedback timing which indicates a timing relationship between data transmission and corresponding ACK/NACK feedback is sent to the terminal so that the terminal can know when the corresponding feedback will be received according to the subframe number offset (see Para [0017])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the feedback configuration information sent to the terminal device for determining the configuration of the feedback information specific to uplink data of the terminal device as disclosed in Tang (‘086) to further comprise the feedback time interval of the feedback information comprised in the feedback configuration sent to the terminal from a network device as disclosed in Tang (‘479) because the motivation lies in Tang that the control information indicating the ACK/NACK feedback timing which indicates a timing relationship between data transmission and corresponding ACK/NACK feedback is sent to the terminal so that the terminal can know when the corresponding feedback will be received according to the subframe number offset for successfully receiving the uplink feedback information. 

While the combination of Tang (‘086) in view of Tang (‘479) discloses the feedback configuration information comprises a quantity of bits occupied by the feedback information in the feedback message (Tang (‘086), see Para’s [0017] i.e., a number of bits contained in the ACK/NACK information corresponding to the uplink data, [0018] i.e., a number of bits in the ACK/NACK information corresponding to the uplink data may be determined, [0019] i.e., a number of bits contained in the ACK/NACK information corresponding to the uplink data may be preset, [0034-0035], [0074], [0096-0099] i.e., the number of bits occupied by each piece of ACK/NACK information is 2, [0102-0103], [0129-0130], & [0156]), the combination of  Tang (‘086) in view of Tang (‘479) does not disclose sending feedback configuration information to the terminal device that comprises the quantity of bits occupied by the feedback information. However the claim feature would be rendered obvious in view of Zhang et al. US (2021/0281367).

Zhang discloses sending feedback configuration information to a terminal device that comprises the quantity of bits occupied by the feedback information (see Para’s [0115] i.e., ACK/NACK feedback schemes with different ACK/NACK bit number, [0106-0109] i.e., The acknowledge bits may be transmitted to a base station. However, although the method has been described with respect to downlink (DL), it would also be suitable for use in uplink, [0118] i.e., A UE may receive from a base station, the information comprising an indication of the total number of acknowledgement bits (i.e., “quantity of bits”), ACK/NACK feedback bits, for a feedback instance, [0119-0120], [0144-0150] i.e., eNB indicates total ACK/NACK bit number, [0156], & [0158] i.e., Although the proposed scheme is described from the view of downlink, it can also be used for uplink).

(Zhang suggests the quantity of bits occupied by the feedback information which may be used for uplink data transmission (see Para’s [0109] i.e., the method may be suitable for use in uplink (UL) & [0158]) is indicated to the user equipment in order for the UE to have knowledge of the quantity of bits used for the ACK/NACK feedback instance, (see Para [0118-0120], [0145-0150], & [0156])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the feedback configuration information comprising a quantity of bits occupied by the feedback information in the feedback message in order for the terminal device to determine its respective ACK/NACK feedback information configuration corresponding to the uplink data of the terminal device as disclosed in Tang (‘086) in view of Tang (‘479) to be sent or indicated to the UE based on the teachings of Zhang who discloses sending feedback configuration information to a terminal device that comprises the quantity of bits occupied by the feedback information because the motivation lies in Zhang that the quantity of bits occupied by the feedback information is indicated to the user equipment in order for the UE to have knowledge of the quantity of bits that will be used for the ACK/NACK feedback instance which may be for uplink transmission in order to successfully receive the feedback information. 

While Tang (‘086) discloses wherein the feedback message is DCI for multiple terminal devices, (see Para’s [0075] i.e., the first DCI may…alternatively include an ACK/NACK information sequence formed by multiple pieces of ACK/NACK information & [0078] i.e., the multiple pieces of ACK/NACK information in the ACK/NACK information sequence may correspond to uplink data transmission of multiple terminal devices), the combination of Tang (‘086) in view of Tang (‘479), and further in view of Zhang does not disclose the claim features of wherein the feedback message is common downlink control information (DCI), and wherein the common DCI is DCI specific to a plurality of terminal devices, and one piece of common DCI includes information specific to the plurality of terminal devices. However the claim features would be rendered obvious in view of Lei et al. US (2020/0044780).

Lei discloses wherein the feedback message is common downlink control information (DCI), (see Para [0011] i.e., In some configurations, for HARQ-ACK signaled to a UE for UL grant-free transmitted PUSCH, a PHICH channel may be used to indicate an ACK or NACK corresponding to a received PUSCH. However, in such configurations, the PHICH channel may impact a PDCCH channel, such as by reducing its capacity and reliability. In certain configurations, common DCI (i.e., “feedback message”) may be used to indicate ACK/NACK (i.e., “feedback”) to multiple UEs and each field in the DCI may be preassigned via RRC signaling to a specific UE & [0062-0063] i.e., common DCI used for indicating HARQ-ACK)

and wherein the common DCI is DCI specific to a plurality of terminal devices, (see Para’s [0011] i.e., In certain configurations, common DCI may be used to indicate ACK/NACK to multiple UEs (i.e., the DCI is specific to a plurality of UE’s) and each field in the DCI may be preassigned via RRC signaling to a specific UE (i.e., the DCI is specific to a plurality of UE’s) & [0062-0063] i.e., common DCI used for indicating HARQ-ACK)

and one piece of common DCI includes information specific to the plurality of terminal devices (see Para’s [0011] i.e., In some configurations, for HARQ-ACK signaled to a UE for UL grant-free transmitted PUSCH, a PHICH channel may be used to indicate an ACK or NACK corresponding to a received PUSCH. However, in such configurations, the PHICH channel may impact a PDCCH channel, such as by reducing its capacity and reliability. In certain configurations, common DCI (i.e., “one piece of common DCI”) may be used to indicate ACK/NACK (i.e., “information”) to multiple UEs and each field in the DCI may be preassigned via RRC signaling to a specific UE (i.e., HARQ-ACK information included in the common DCI is information specific to the plurality of UEs) & [0062-0063] i.e., common DCI used for indicating HARQ-ACK). 

(LEI suggests the ACK or NACK is signaled to the UE using the common DCI configuration for UL grant-free transmitted PUSCH (i.e., “uplink data”) corresponding to a received PUSCH (see Para [0011]) instead of using the PHICH channel which may impact a PDCCH channel, such as by reducing its capacity and reliability (see Para [0011])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the feedback message which is DCI for multiple terminal devices as disclosed in TANG in view of Tang, and further in view of Zhang to be common DCI as disclosed in the teachings of LEI who discloses common DCI may be used to indicate ACK/NACK to multiple UEs for uplink communications received in PUSCH because the motivation lies in LEI for using common DCI instead of using the PHICH channel which may impact a PDCCH channel, such as by reducing its capacity and reliability, thus resulting in maintaining reliability in the PDCCH channel.

Regarding Claim 9, TANG (‘086) discloses the apparatus according to claim 7, wherein the transceiver is configured to receive, from a network device, higher layer signaling that carries the feedback configuration information, (see Para’s [0010-0011] i.e., indication information (i.e., includes “feedback configuration information”), [0012] i.e., the indication information may be carried in Radio Resource Control (RRC) signaling (i.e., “higher layer signaling”), [0030], [0091-0092] i.e., The indication may be carried in RRC signaling & [0132] i.e., high-layer signaling (for example, RRC signaling) & [0150-0151]).  
  
Regarding Claim 11, TANG (‘086)  discloses the apparatus according to claim 7, wherein the transceiver is configured to receive downlink control information DCI that carries the feedback configuration information and that is sent by the network device, (see Para’s [0091-0092] i.e., The indication information may be carried in…second DCI sent to the terminal device by the network side device & [0150-0151] i.e., the indication information is carried in second DCI sent to the terminal device by the network side device).  

Regarding Claim 14, Tang discloses: A data transmission feedback apparatus (see Fig. 6 i.e., Network side device 600 & Fig. 8, Network side device 800), comprising: a processor (see Fig. 8 i.e., Processor 830 & Para [0197]); and a transceiver (see Fig. 8 i.e., Transceiver 820 & Para [0196]), communicatively coupled with the processor (see Fig. 8 i.e., Processor 830 & Para [0197]), configured to: send feedback configuration information to a terminal device (see Fig. 5 & Fig. 7 i.e., Terminal device 700), (see Para’s [0008] i.e., position information (i.e., “feedback configuration information”) of the ACK/NACK information corresponding to the uplink data, [0009-0010] i.e., The position information (i.e., “feedback configuration information”) may indicate a position of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence, [0011-0013] i.e., The position information may directly indicate the position of the ACK/NACK information, so that the terminal device may directly determine the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the position information, [0029-0030], [0088-0089], [0091] i.e., The terminal device directly determines the position information of the ACK/NACK information corresponding to the uplink data according to indication information sent by the network side device. The indication information may be sent by the network side device before the first DCI is sent or at the same time when the first DCI is sent. In addition, the indication information may directly indicate the position information of the ACK/NACK information corresponding to the uplink data…and the terminal device, after receiving the indication information, may directly determine the position information of the corresponding ACK/NACK information & [0092] i.e., The indication information may be carried in RRC signaling). 

wherein the feedback configuration information indicates a configuration of feedback information specific to uplink data of the terminal device, (see Para [0088] i.e., the terminal device determines position information of the ACK/NACK information (i.e., “configuration of feedback information”) corresponding to the uplink data; and the terminal device determines the ACK/NACK information corresponding to the uplink data according to the position information, [0089] i.e., position information of the ACK/NACK information determined by the terminal device, & [0091] i.e., The terminal device directly determines the position information of the ACK/NACK information corresponding to the uplink data according to indication information sent by the network side device. The indication information may be sent by the network side device before the first DCI is sent or at the same time when the first DCI is sent. In addition, the indication information may directly indicate the position information of the ACK/NACK information corresponding to the uplink data…and the terminal device, after receiving the indication information, may directly determine the position information of the corresponding ACK/NACK information).

wherein the feedback configuration information comprises a quantity of bits occupied by the feedback information in the feedback message (see Fig.’s 2-3 & Para’s [0017] i.e., a number of bits contained in the ACK/NACK information corresponding to the uplink data, [0018] i.e., a number of bits in the ACK/NACK information corresponding to the uplink data may be determined, [0019] i.e., a number of bits contained in the ACK/NACK information corresponding to the uplink data may be preset, [0034-0035], [0074], [0096] i.e., the terminal device may determine the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the index and the number of bits in the ACK/NACK information occupied by each terminal device, [0097-0099] i.e., the number of bits occupied by each piece of ACK/NACK information is 2, [0102-0103], [0129-0130] i.e., The number of bits in each piece of ACK/NACK information is 2, & [0156])

and a location index of the feedback information in the feedback message (see Fig.’s 2-3 & Para’s [0016] i.e., when the position information is an index (i.e., “location index”) of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence, the terminal device determines the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the index (i.e., “location index”), [0091], [0096] i.e., when the position information is the index (i.e., “location index”) of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence (that is, the position information indicates a position of the ACK/NACK information corresponding to the uplink data in the multiple pieces of ACK/NACK information in the ACK/NACK information sequence), the terminal device may determine the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the index (i.e., “location index”) and the number of bits in the ACK/NACK information occupied by each terminal device, [0097-0099], [0132] i.e., The network side device may indicate an index value m of the ACK/NACK information corresponding to the uplink data sent by each terminal device in the ACK/NACK information sequence in advance through high-layer signaling (for example, RRC signaling) to enable each terminal device to determine the ACK/NACK information corresponding to the terminal device itself in the ACK/NACK information sequence according to the index value m, & [0153-0154])

and the location index represents a start bit location of the feedback information of the terminal device in the feedback message (see Fig.’s 2-3 & Para [0017] i.e., the operation that the terminal device determines the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the position information may include that: when the position information is an index of a first bit (i.e., “start bit location”) of the ACK/NACK information corresponding to the uplink data in all bits of the ACK/NACK information sequence, the terminal device determines the first bit of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the index, [0096-0097] i.e., the index (i.e., “location index”) of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence is N. Then, the terminal after receiving the ACK/NACK information sequence, sequences the multiple pieces of ACK/NACK information by taking 2 bits as a piece of ACK/NACK information, determines the Nth (i.e., “start bit location”) ACK/NACK information in the multiple pieces of ACK/NACK information as target ACK/NACK information and determines the target ACK/NACK information as the ACK/NACK information corresponding to the uplink data, [0098-0099] i.e., when the position information is an index of a first bit (i.e., “start bit location”) of the ACK/NACK information corresponding to the uplink data in all bits of the ACK/NACK information sequence, the terminal device may determine the first bit (i.e., “start bit location”) of the ACK/NACK information corresponding to the uplink data in the ACK/NACK information sequence according to the index & [0153-0154])

and receive the uplink data from the terminal device, (see Fig. 1 i.e., Step 110 & Fig. 4 i.e., step 210 Receive, by a network side device, uplink data sent by a terminal device & Para’s [0066] & [0110] i.e., In block 210, a network side device receives uplink data sent by a terminal device) 

and send a feedback message (see Fig. 4 i.e., step 230 & Para’s [0068-0069] i.e., first DCI including the ACK/NACK information corresponding to the uplink data & [0112]) based on the configuration of the feedback information specific to the uplink data of the terminal device, (see Para’s [0004] i.e., the first DCI including ACK/NACK information corresponding to the uplink data…and the terminal device determines the ACK/NACK information corresponding to the uplink data according to the first DCI, [0006-0008], [0068-0069] i.e., the terminal device receives first DCI sent by the network side device, the first DCI including the ACK/NACK information corresponding to the uplink data…the ACK/NACK information is carried in the DCI (i.e., “feedback message”) & [0071-0073] i.e., It is to be understood that the ACK/NACK information (i.e., “feedback information”) in the embodiments of the present disclosure may be information for feedback about whether the network side device correctly detects the uplink data sent by the terminal device or not. The ACK/NACK information may specifically be ACK information or NACK information (i.e., “feedback information”). The ACK information indicates that the network side device correctly detects the uplink data sent by the terminal device. The NACK information indicates that the network side device does not correctly detect the uplink data sent by the terminal device & [0088-0089] i.e., the terminal device determines position information of the ACK/NACK information corresponding to the uplink data; and the terminal device determines the ACK/NACK information corresponding to the uplink data according to the position information,)  

wherein the feedback message carries the feedback information of the uplink data, (see Para’s [0004] i.e., the first DCI including ACK/NACK information corresponding to the uplink data…and the terminal device determines the ACK/NACK information corresponding to the uplink data according to the first DCI, [0006-0008], [0068-0069] i.e., the terminal device receives first DCI sent by the network side device, the first DCI including the ACK/NACK information corresponding to the uplink data…the ACK/NACK information is carried in the DCI (i.e., “feedback message”) & [0071-0073] i.e., It is to be understood that the ACK/NACK information (i.e., “feedback information”) in the embodiments of the present disclosure may be information for feedback about whether the network side device correctly detects the uplink data sent by the terminal device or not. The ACK/NACK information may specifically be ACK information or NACK information (i.e., “feedback information”). The ACK information indicates that the network side device correctly detects the uplink data sent by the terminal device. The NACK information indicates that the network side device does not correctly detect the uplink data sent by the terminal device)  

Tang does not disclose wherein the feedback configuration information further comprises a feedback time interval of the feedback information, wherein the feedback time interval represents a time interval between sending the uplink data and receiving the feedback information by the terminal device. However the claim features would be rendered obvious in view of Tang US (2021/0235479).

Tang discloses sending, by a network device (see Fig. 2, Network Device 20), feedback configuration information (see Fig. 2 i.e., DCI) to a terminal device (see Fig. 2 i.e., Terminal Device 10) which comprises a feedback time interval of the feedback information, (see Para’s [0015] i.e., control information in the DCI, [0016] i.e., the control information field may include at least one of the following: a control information filed configured to indicate an Acknowledgement (ACK)/Negative Acknowledgement (NACK) feedback timing (i.e., “feedback time interval”) & [0017] i.e., the control information field configured to indicate the ACK/NACK feedback timing indicates a timing relationship between data transmission and corresponding ACK/NACK feedback, for example, a subframe number offset between a subframe for data transmission and a subframe for corresponding ACK/NACK feedback)

wherein the feedback time interval (see Para’s [0016-0017] i.e., ACK/NACK feedback timing) represents a time interval between sending the uplink data (see Fig. 4, step 262 i.e., terminal device transmits uplink data according to received DCI) and receiving the feedback information by the terminal device (see Fig.’s 2 & 4 i.e., uplink embodiment  Para [0017] i.e., the control information field configured to indicate the ACK/NACK feedback timing indicates a timing relationship between data transmission (i.e., uplink data transmission by terminal device 10) and corresponding ACK/NACK feedback (i.e., received feedback by terminal device based on uplink transmission), for example, a subframe number offset between a subframe for data transmission and a subframe for corresponding ACK/NACK feedback (i.e., received feedback by terminal device based on uplink transmission) & [0082-0084] i.e., Alternatively, operations 251 and 261 may further be replaced with operations 252 and 262 in Fig. 4…In 262, the terminal device 10 sends the data to the network device 20 according to the content of the control information in the detected DCI configured to schedule the data & [0085] i.e., If the data to be transmitted is the uplink data, the terminal device 10 sends the data to the network device 20, the DCI is DCI configured to schedule the uplink data, and the network device 20 receives the data sent by the terminal device 10, that is, operations 262 and 252 are executed). 

(Tang suggest the control information indicating the ACK/NACK feedback timing which indicates a timing relationship between data transmission and corresponding ACK/NACK feedback is sent to the terminal so that the terminal can know when the corresponding feedback will be received according to the subframe number offset (see Para [0017])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the feedback configuration information sent to the terminal device for determining the configuration of the feedback information specific to uplink data of the terminal device as disclosed in Tang (‘086) to further comprise the feedback time interval of the feedback information comprised in the feedback configuration sent to the terminal from a network device as disclosed in Tang (‘479) because the motivation lies in Tang that the control information indicating the ACK/NACK feedback timing which indicates a timing relationship between data transmission and corresponding ACK/NACK feedback is sent to the terminal so that the terminal can know when the corresponding feedback will be received according to the subframe number offset for successfully receiving the uplink feedback information. 

While the combination of Tang (‘086) in view of Tang (‘479) discloses the feedback configuration information comprises a quantity of bits occupied by the feedback information in the feedback message (Tang (‘086), see Para’s [0017] i.e., a number of bits contained in the ACK/NACK information corresponding to the uplink data, [0018] i.e., a number of bits in the ACK/NACK information corresponding to the uplink data may be determined, [0019] i.e., a number of bits contained in the ACK/NACK information corresponding to the uplink data may be preset, [0034-0035], [0074], [0096-0099] i.e., the number of bits occupied by each piece of ACK/NACK information is 2, [0102-0103], [0129-0130], & [0156]), the combination of  Tang (‘086) in view of Tang (‘479) does not disclose sending feedback configuration information to the terminal device that comprises the quantity of bits occupied by the feedback information. However the claim feature would be rendered obvious in view of Zhang et al. US (2021/0281367).

Zhang discloses sending feedback configuration information to a terminal device that comprises the quantity of bits occupied by the feedback information (see Para’s [0115] i.e., ACK/NACK feedback schemes with different ACK/NACK bit number, [0106-0109] i.e., The acknowledge bits may be transmitted to a base station. However, although the method has been described with respect to downlink (DL), it would also be suitable for use in uplink, [0118] i.e., A UE may receive from a base station, the information comprising an indication of the total number of acknowledgement bits (i.e., “quantity of bits”), ACK/NACK feedback bits, for a feedback instance, [0119-0120], [0144-0150] i.e., eNB indicates total ACK/NACK bit number, [0156], & [0158] i.e., Although the proposed scheme is described from the view of downlink, it can also be used for uplink).

(Zhang suggests the quantity of bits occupied by the feedback information which may be used for uplink data transmission (see Para’s [0109] i.e., the method may be suitable for use in uplink (UL) & [0158]) is indicated to the user equipment in order for the UE to have knowledge of the quantity of bits used for the ACK/NACK feedback instance, (see Para [0118-0120], [0145-0150], & [0156])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the feedback configuration information comprising a quantity of bits occupied by the feedback information in the feedback message in order for the terminal device to determine its respective ACK/NACK feedback information configuration corresponding to the uplink data of the terminal device as disclosed in Tang (‘086) in view of Tang (‘479) to be sent or indicated to the UE based on the teachings of Zhang who discloses sending feedback configuration information to a terminal device that comprises the quantity of bits occupied by the feedback information because the motivation lies in Zhang that the quantity of bits occupied by the feedback information is indicated to the user equipment in order for the UE to have knowledge of the quantity of bits that will be used for the ACK/NACK feedback instance which may be for uplink transmission in order to successfully receive the feedback information. 

While Tang (‘086) discloses wherein the feedback message is DCI for multiple terminal devices, (see Para’s [0075] i.e., the first DCI may…alternatively include an ACK/NACK information sequence formed by multiple pieces of ACK/NACK information & [0078] i.e., the multiple pieces of ACK/NACK information in the ACK/NACK information sequence may correspond to uplink data transmission of multiple terminal devices), the combination of Tang (‘086) in view of Tang (‘479), and further in view of Zhang does not disclose the claim features of wherein the feedback message is common downlink control information (DCI), and wherein the common DCI is DCI specific to a plurality of terminal devices, and one piece of common DCI includes information specific to the plurality of terminal devices. However the claim features would be rendered obvious in view of Lei et al. US (2020/0044780).

Lei discloses wherein the feedback message is common downlink control information (DCI), (see Para [0011] i.e., In some configurations, for HARQ-ACK signaled to a UE for UL grant-free transmitted PUSCH, a PHICH channel may be used to indicate an ACK or NACK corresponding to a received PUSCH. However, in such configurations, the PHICH channel may impact a PDCCH channel, such as by reducing its capacity and reliability. In certain configurations, common DCI (i.e., “feedback message”) may be used to indicate ACK/NACK (i.e., “feedback”) to multiple UEs and each field in the DCI may be preassigned via RRC signaling to a specific UE & [0062-0063] i.e., common DCI used for indicating HARQ-ACK)

and wherein the common DCI is DCI specific to a plurality of terminal devices, (see Para’s [0011] i.e., In certain configurations, common DCI may be used to indicate ACK/NACK to multiple UEs (i.e., the DCI is specific to a plurality of UE’s) and each field in the DCI may be preassigned via RRC signaling to a specific UE (i.e., the DCI is specific to a plurality of UE’s) & [0062-0063] i.e., common DCI used for indicating HARQ-ACK)

and one piece of common DCI includes information specific to the plurality of terminal devices (see Para’s [0011] i.e., In some configurations, for HARQ-ACK signaled to a UE for UL grant-free transmitted PUSCH, a PHICH channel may be used to indicate an ACK or NACK corresponding to a received PUSCH. However, in such configurations, the PHICH channel may impact a PDCCH channel, such as by reducing its capacity and reliability. In certain configurations, common DCI (i.e., “one piece of common DCI”) may be used to indicate ACK/NACK (i.e., “information”) to multiple UEs and each field in the DCI may be preassigned via RRC signaling to a specific UE (i.e., HARQ-ACK information included in the common DCI is information specific to the plurality of UEs) & [0062-0063] i.e., common DCI used for indicating HARQ-ACK). 

(LEI suggests the ACK or NACK is signaled to the UE using the common DCI configuration for UL grant-free transmitted PUSCH (i.e., “uplink data”) corresponding to a received PUSCH (see Para [0011]) instead of using the PHICH channel which may impact a PDCCH channel, such as by reducing its capacity and reliability (see Para [0011])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the feedback message which is DCI for multiple terminal devices as disclosed in TANG in view of Tang, and further in view of Zhang to be common DCI as disclosed in the teachings of LEI who discloses common DCI may be used to indicate ACK/NACK to multiple UEs for uplink communications received in PUSCH because the motivation lies in LEI for using common DCI instead of using the PHICH channel which may impact a PDCCH channel, such as by reducing its capacity and reliability, thus resulting in maintaining reliability in the PDCCH channel.
Regarding Claim 15, Tang (‘086)  discloses the apparatus according to claim 14, wherein that the transceiver is configured to send, to the terminal device, higher layer signaling that carries the feedback configuration information, (see Para’s [0010-0011] i.e., indication information (i.e., includes “feedback configuration information”), [0012] i.e., the indication information may be carried in Radio Resource Control (RRC) signaling (i.e., “higher layer signaling”), [0030], [0091-0092] i.e., The indication may be carried in RRC signaling & [0132] i.e., high-layer signaling (for example, RRC signaling) & [0150-0151]).  
  
Regarding Claim 17, Tang (‘086) discloses: The apparatus according to claim 14, wherein the transceiver is configured to send, to the terminal device, downlink control information DCI that carries the feedback configuration information.  (see Para’s [0091-0092] i.e., The indication information may be carried in…second DCI sent to the terminal device by the network side device & [0150-0151] i.e., the indication information is carried in second DCI sent to the terminal device by the network side device).  

4.	Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over TANG US (2020/0374086) in view of Tang US (2021/0235479), and further in view of Zhang et al. US (2021/0281367), and further in view of  Lei et al. US (2020/0044780) as applied to claims 2, 9, and 15 above, and further in view of Tooher et al. US (2019/0141555). 

Regarding Claim 3, TANG (‘086) discloses the method according to claim 2, wherein before the receiving, by the network device, the uplink data from the terminal device (see Fig. 4 i.e., step 210 i.e., Receive, by a network side device, uplink data sent by a terminal device & Para [0110]), 

the method further comprises: sending, by the network device, downlink control information (DCI) to the terminal device that carries the configuration indicated by the feedback configuration information, (see Para’s [0012], [0088-0089] i.e., feedback configuration information such as position information (i.e., “configuration”) of the ACK/NACK information corresponding to the uplink data, [0091] i.e., The indication information (i.e., “feedback configuration information”) may be sent by the network side device before the first DCI is sent (i.e., before uplink data is received by terminal device), [0092] i.e., The indication information may be carried in…second DCI sent to the terminal device by the network side device & [0150-0151] i.e., the indication information is carried in second DCI sent to the terminal device by the network side device), Tang does not disclose the network device sending activation instruction information to the terminal device, wherein the activation instruction information instructs the terminal device to activate the configuration. However the claim features would be rendered obvious in view of Tooher et al. US (2019/0141555).

Tooher discloses a network device sending activation instruction information to a terminal device, (see Para’ [0195-0196] i.e., WTRU decodes a DCI…element in DCI used for activation & [0289-0290] i.e., Such a second DCI may be used to dynamically activate (i.e., “activation instruction information”) or deactivate one or more feedback resources on a subset of channel resources) & [0293] i.e., A DCI may be used to dynamically activate or deactivate one or more feedback resources…A DCI may indicate an index to a configuration).  

wherein the activation instruction information instructs the terminal device to activate a configuration (see Para’ [0195-0196] i.e., WTRU decodes a DCI…element in DCI used for activation & [0289] i.e., feedback resources may be included in a measurement configuration & [0290] i.e., Such a second DCI may be used to dynamically activate (i.e., “activation instruction information”) or deactivate one or more feedback resources on a subset of channel resources) & [0293] i.e., A DCI may be used to dynamically activate or deactivate one or more feedback resources…A DCI may indicate an index to a configuration).  

(Tooher suggests the activation instruction information in the DCI is used to activate the resource configurations used by the UE (see Para’s [0289-0290] i.e., DCI may be used to dynamically activate or deactivate one or more feedback resources & [0293])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the configuration indicated by the feedback configuration information included in the DCI sent by the network device to the terminal device before receiving the uplink data from the terminal device as disclosed in the teachings of TANG in view of Tang, further in view of Zhang, and further in view of Lei to be activated by including the activation instruction information included in the DCI sent to the WTRU for activating a resource configuration as disclosed in the teachings of Tooher because the motivation lies in Tooher that the activation instruction information in the DCI is used to activate the resource configurations used by the UE for effectively indicating activation of the configuration information. 

Regarding Claim 10, TANG (‘086) discloses the apparatus according to claim 9, further comprising: the transceiver is further configured to receive downlink control information (DCI) from the network device, that carries the configuration indicated by the feedback configuration information, (see Para’s [0012], [0088-0089] i.e., feedback configuration information such as position information (i.e., “configuration”) of the ACK/NACK information corresponding to the uplink data, [0091] i.e., The indication information (i.e., “feedback configuration information”) may be sent by the network side device before the first DCI is sent (i.e., before uplink data is received by terminal device), [0092] i.e., The indication information may be carried in…second DCI sent to the terminal device by the network side device & [0150-0151] i.e., the indication information is carried in second DCI sent to the terminal device by the network side device), and the processor further configured to: determine, in the feedback message sent by the network device, (see Fig. 4 i.e., step 230 & Para’s [0068-0069] & [0112]), the feedback information to the uplink data (see Para [0071]) based on the configuration indicated by the feedback configuration information, (see Para’s [0012], [0088-0089] i.e., feedback configuration information such as position information (i.e., “configuration”) of the ACK/NACK information corresponding to the uplink data, [0091] i.e., The indication information (i.e., “feedback configuration information”) may be sent by the network side device before the first DCI is sent (i.e., before uplink data is received by terminal device), [0092] i.e., The indication information may be carried in…second DCI sent to the terminal device by the network side device & [0150-0151] i.e., the indication information is carried in second DCI sent to the terminal device by the network side device), but does not disclose the claim features of the receiving activation instruction information from the network device; and wherein the configuration is activated after the activation instruction information is received. However the claim features would be rendered obvious in view of Tooher et al. US (2019/0141555).

Tooher discloses receiving activation instruction information from a network device by a terminal device, (see Para’ [0195-0196] i.e., WTRU decodes a DCI…element in DCI used for activation & [0289-0290] i.e., Such a second DCI may be used to dynamically activate (i.e., “activation instruction information”) or deactivate one or more feedback resources on a subset of channel resources) & [0293] i.e., A DCI may be used to dynamically activate or deactivate one or more feedback resources…A DCI may indicate an index to a configuration).  

wherein the configuration is activated after the activation instruction information is received (see Para’ [0195-0196] i.e., WTRU decodes a DCI…element in DCI used for activation & [0289] i.e., feedback resources may be included in a measurement configuration & [0290] i.e., Such a second DCI may be used to dynamically activate (i.e., “activation instruction information”) or deactivate one or more feedback resources on a subset of channel resources) & [0293] i.e., A DCI may be used to dynamically activate or deactivate one or more feedback resources…A DCI may indicate an index to a configuration).  

(Tooher suggests the activation instruction information in the DCI is used to activate the resource configurations used by the UE (see Para’s [0289-0290] i.e., DCI may be used to dynamically activate or deactivate one or more feedback resources & [0293])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the configuration indicated by the feedback configuration information included in the DCI sent by the network device to the terminal device as disclosed in the teachings of TANG in view of Tang, further in view of Zhang, and further in view of Lei to be activated resulting in activated feedback configuration information by including the activation instruction information included in the DCI received by the WTRU for activating a resource configuration as disclosed in the teachings of Tooher because the motivation lies in Tooher that the activation instruction information in the DCI is used to activate the resource configurations used by the UE for effectively indicating activation of the configuration information. 

Regarding Claim 16, TANG (‘086)  discloses the apparatus according to claim 15, wherein the transceiver is further configured to send by the apparatus, downlink control information (DCI) to the terminal device that carries the configuration indicated by the feedback configuration information, (see Para’s [0012], [0088-0089] i.e., feedback configuration information such as position information (i.e., “configuration”) of the ACK/NACK information corresponding to the uplink data, [0091] i.e., The indication information (i.e., “feedback configuration information”) may be sent by the network side device before the first DCI is sent (i.e., before uplink data is received by terminal device), [0092] i.e., The indication information may be carried in…second DCI sent to the terminal device by the network side device & [0150-0151] i.e., the indication information is carried in second DCI sent to the terminal device by the network side device), Tang does not disclose the network device sending activation instruction information to the terminal device, wherein the activation instruction information instructs the terminal device to activate the configuration. However the claim features would be rendered obvious in view of Tooher et al. US (2019/0141555).

Tooher discloses a network device sending activation instruction information to a terminal device, (see Para’ [0195-0196] i.e., WTRU decodes a DCI…element in DCI used for activation & [0289-0290] i.e., Such a second DCI may be used to dynamically activate (i.e., “activation instruction information”) or deactivate one or more feedback resources on a subset of channel resources) & [0293] i.e., A DCI may be used to dynamically activate or deactivate one or more feedback resources…A DCI may indicate an index to a configuration).  

wherein the activation instruction information instructs the terminal device to activate a configuration (see Para’ [0195-0196] i.e., WTRU decodes a DCI…element in DCI used for activation & [0289] i.e., feedback resources may be included in a measurement configuration & [0290] i.e., Such a second DCI may be used to dynamically activate (i.e., “activation instruction information”) or deactivate one or more feedback resources on a subset of channel resources) & [0293] i.e., A DCI may be used to dynamically activate or deactivate one or more feedback resources…A DCI may indicate an index to a configuration).  

(Tooher suggests the activation instruction information in the DCI is used to activate the resource configurations used by the UE (see Para’s [0289-0290] i.e., DCI may be used to dynamically activate or deactivate one or more feedback resources & [0293])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the configuration indicated by the feedback configuration information included in the DCI sent by the network device to the terminal device as disclosed in the teachings of TANG in view of Tang, further in view of Zhang, and further in view of Lei to be activated by including the activation instruction information included in the DCI sent to the WTRU for activating a resource configuration as disclosed in the teachings of Tooher because the motivation lies in Tooher that the activation instruction information in the DCI is used to activate the resource configurations used by the UE for effectively indicating activation of the configuration information. 

5.	Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over TANG US (2020/0374086) in view of Tang US (2021/0235479), further in view of Zhang et al. US (2021/0281367), and further in view of Lei et al. US (2020/0044780) as applied to claims 1, 7, and 14 above, and further in view of YANG et al. US (2019/0200386). 

Regarding Claim 5, 12, and 18 Tang (‘086) discloses the method and apparatus according to claims 1, 7, and 14 wherein the sending, by network device, feedback configuration information to terminal device (see Para’s [0088] i.e., the terminal device determines position information of the ACK/NACK information corresponding to the uplink data, [0091] i.e., The terminal device directly determines the position information of the ACK/NACK information corresponding to the uplink data according to indication information sent by the network side device) comprises: 

sending, by the network device to the terminal device, higher layer signaling that carries first feedback configuration information; (see Para’s [0088] i.e., the terminal device determines position information (i.e., “first feedback configuration information”) of the ACK/NACK information corresponding to the uplink data, [0091] i.e., The terminal device directly determines the position information of the ACK/NACK information corresponding to the uplink data according to indication information sent by the network side device & [0092] i.e., The indication information (i.e., “first feedback configuration information”)  may be carried in RRC signaling (i.e., “higher layer signaling”))

the first feedback configuration information indicates the configuration of the feedback information specific to the uplink data of the terminal device (see Para’s [0091-0092] i.e., The terminal device directly determines the position information of the ACK/NACK information corresponding to the uplink data according to indication information sent by the network side device… the indication information may directly indicate the position information of the ACK/NACK information corresponding to the uplink data)

TANG does not disclose the claim features of sending, by the network device to the terminal device, downlink control information that carries second feedback configuration information, wherein the first feedback configuration information and the second feedback configuration information jointly indicate the configuration. However the claim features would be rendered obvious in view of YANG et al. US (2019/0200386). 

Yang discloses sending higher layer signaling that carries first configuration information (see Para [0050] i.e., At least one of a subframe position (i.e., “configuration information”) and a reserved symbol index for performing the CCA is obtained in multiple manners, for example, in at least one of the following manners: joint configuration (i.e., “configuration information”) with the higher-layer RRC signaling (i.e., “higher layer signaling” will carry first configuration information) and the physical layer specific DCI signaling (i.e., “downlink control information” will carry second configuration information), [0213] i.e., the high-layer and the physical layer jointly indicate the number and positions of vacant symbols for the UE, & [0239])

YANG discloses  sending, by the network device to the terminal device, downlink control information that carries second configuration information, (see Para [0050] i.e., At least one of a subframe position (i.e., “configuration information”) and a reserved symbol index for performing the CCA is obtained in multiple manners, for example, in at least one of the following manners: joint configuration (i.e., “configuration information”) with the higher-layer RRC signaling (i.e., “higher layer signaling” will carry first configuration information) and the physical layer specific DCI signaling (i.e., “downlink control information” will carry second configuration information), [0213] i.e., the high-layer and the physical layer jointly indicate the number and positions of vacant symbols for the UE, & [0239])

wherein the first configuration information and the second configuration information jointly indicate a configuration for a UE (see Para [0050] i.e., At least one of a subframe position (i.e., “configuration information”) and a reserved symbol index for performing the CCA is obtained in multiple manners, for example, in at least one of the following manners: joint configuration (i.e., “configuration information”) with the higher-layer RRC signaling (i.e., “higher layer signaling” will carry first configuration information) and the physical layer specific DCI signaling (i.e., “downlink control information” will carry second configuration information), [0213] i.e., the high-layer and the physical layer jointly indicate the number and positions of vacant symbols for the UE, & [0239]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the feedback configuration information which indicates the configuration of the feedback information specific to the uplink data of the terminal device as disclosed in TANG in view of Tang, further in view of Zhang, and further in view of Lei to be jointly indicated using first feedback configuration information by higher layer signaling and second feedback configuration information by DCI based on the joint configuration signaling disclosed in YANG who discloses higher-layer RRC signaling and downlink control information (DCI) signaling which each jointly indicate configuration information for the user equipment which results in jointly indicating the feedback configuration information to the user resulting in reduced overhead in the channel based on separate pieces of control layer signaling jointly indicating the feedback configuration information to the user.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461